Citation Nr: 0508599	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.

3.  Entitlement to an effective date earlier than January 22, 
2001, for grants of entitlement to service connection for 
bilateral hearing loss, tinnitus, chronic otitis media, and 
vertigo.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected vertigo.

5.  Entitlement to service connection for idiopathic late-
onset cerebellar ataxia.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and P.S.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, granted entitlement to service connection for 
hearing loss and assigned a 10 percent rating, effective 
January 22, 2001.  The veteran subsequently perfected a 
timely appeal regarding the disability rating and effective 
date assigned for his hearing loss.

This matter also comes to the Board from a June 2002 rating 
decision in which the RO denied service connection for 
idiopathic late-onset cerebellar ataxia.  The veteran 
subsequently perfected an appeal regarding this denial.

In a July 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective February 25, 2002.  Thereafter, in a January 2003 
rating decision, the RO granted an earlier effective date of 
January 22, 2001, for the grant of service connection for 
tinnitus and the 10 percent disability rating.

In the January 2003 rating decision, the RO also granted 
service connection for chronic otitis media and vertigo, and 
assigned 10 percent ratings for each.  The veteran 
subsequently perfected a timely appeal regarding the 
disability ratings assigned for tinnitus and vertigo, and 
with respect to the effective dates of the grants of service 
connection for tinnitus, vertigo, and chronic otitis media.  

In January 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

The issues of entitlement to service connection for 
idiopathic late-onset cerebellar ataxia and entitlement to an 
increased rating for vertigo are being addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The credible and probative evidence of record 
demonstrates that the veteran's bilateral hearing loss is 
manifested by no more than level IV hearing in the right ear 
and level V hearing in the left ear.

2.  The credible and probative evidence of record 
demonstrates that the veteran experiences recurrent bilateral 
tinnitus.  

3.  On January 22, 2001, the RO received the veteran's formal 
application for service connection for bilateral hearing 
loss, chronic otitis media, and a balance disorder.

4.  An informal claim of entitlement to service connection 
for tinnitus was inferred by the RO from medical evidence 
received after January 22, 2001.

5.  The formal claim dated January 22, 2001, is the earliest 
informal or formal claim of record regarding the claims of 
service connection for hearing loss, otitis media, vertigo, 
and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(2004).

2.  The claim for increased or separate 10 percent disability 
ratings for the service-connected bilateral tinnitus must be 
denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87 including 
Diagnostic Code 6260 (2004).  

3.  The criteria for an effective date earlier than January 
22, 2001, for grants of service connection for bilateral 
hearing loss, tinnitus, chronic otitis media, and vertigo, 
have not been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letters dated in June 2001 and 
June 2002 in which the RO advised the appellant of the type 
of evidence necessary to substantiate claims for service 
connection.

In these letters, the RO also advised the appellant of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The appellant was also advised to 
identify any additional evidence that he believed might be 
relevant to his claim and what VA would do to assist him in 
the development of his claim.  

With respect to the veteran's claims for increased ratings 
and earlier effective dates, the Board notes VAOPGCPREC 8-
2003 (December 22, 2003) in which the VA Office of the 
General Counsel held that, if, in response to a notice of 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide a notice of the information and 
evidence necessary to substantiate the newly raised issue.

In this case, the June 2001 and June 2002 notification 
letters were issued in response to the veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, 
and vertigo.  As noted above, the RO also advised the 
appellant of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The appellant was also 
advised to identify any additional evidence that he believed 
might be relevant to his claim and what VA would do to assist 
him in the development of his claim.  

After service connection was granted for these disabilities, 
and after the veteran expressed disagreement regarding the 
disability ratings and effective dates assigned, the RO 
issued a SOC in October 2003 in which it set forth the law 
and regulations pertinent to claims for an earlier effective 
date and for increased ratings for these disabilities. 

Thus, in light of VAOPGCPREC 8-2003 and the October 2003 SOC, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims for increased ratings and earlier effective dates, and 
has been afforded ample opportunity to submit such 
information and evidence.  Consequently, the Board finds 
there is no prejudice to the veteran in proceeding with a 
decision on these claims at this time.

In addition, the Board notes that the RO also obtained all 
relevant treatment records pertaining to these disabilities, 
and these records were associated with the claims folder.  It 
appears that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record also reflects that the veteran underwent VA 
examination with respect to these disabilities in February 
2002 and October 2002.

Therefore, in summary, the Board finds that VA has satisfied 
its duty to assist the appellant to the extent possible by 
apprising him as to the evidence needed, and in assisting him 
in the development of his claims for increased ratings and 
for earlier effective dates.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  

With respect to the claims of entitlement to service 
connection for idiopathic late-onset cerebellar ataxia and 
entitlement to an increased rating for vertigo, the Board 
finds that further evidentiary development is necessary 
before these claims can be adjudicated.  These matters are 
addressed in the REMAND portion of this decision.

II.  Entitlement to an increased rating for bilateral hearing 
loss

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz. To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran's service-connected bilateral hearing loss is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code (DC) 6100.  He essentially contends 
that a higher rating is warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the report of a February 
2002 VA audiological evaluation, which revealed a pure tone 
threshold average of 48.75 in the right ear; and 51.25 in the 
left ear.  Speech recognition was found to be 74 percent in 
the right ear and 72 percent in the left.

These audiometric findings reflect level IV auditory acuity 
in the right ear and level V auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a 10 percent rating.  See 38 
C.F.R.  4.85, Table VII, DC 6100.

In this case, the level of hearing that has been demonstrated 
on objective evaluation is not consistent with an increased 
schedular evaluation under the regulation.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased schedular evaluation for bilateral 
hearing loss. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The Board notes that consideration has been given to "staged 
ratings" for the period of time since service connection 
became effective for hearing loss of the right ear in January 
2001.  However, there is no objective medical evidence of 
record suggesting that the levels of the veteran's hearing 
loss acuity has met criteria for a rating in excess of 10 
percent at any time since January 2002.

The Board is, of course, cognizant of contentions made by the 
veteran to the effect that his service-connected bilateral 
hearing loss is severe and presents him with increasing 
problems.  The Board has no reason to doubt the veteran.  
However, as discussed above, the Board has reviewed all the 
evidence of record, and the level of hearing that has been 
demonstrated on objective evaluation is not consistent with a 
schedular evaluation in excess of 10 percent under the 
regulation.  See Lendenmann, supra. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for initial evaluation in 
excess of 10 percent for bilateral hearing loss.  The benefit 
sought on appeal is accordingly denied.

III.  Entitlement to an increased rating for tinnitus

The record shows that the veteran suffers from recurrent 
bilateral tinnitus, which has been evaluated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  

As an initial matter the Board notes that DC 6260 was revised 
effective in June 2003 to specifically provide that only a 
single 10 evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2004).  

Thus, the veteran has clearly been awarded the maximum 
disability rating available for tinnitus in both ears since 
June 2003.  

Prior to June 2003, DC 6260 also provided for a maximum 
disability rating of 10 percent for tinnitus; however, that 
diagnostic code did not expressly indicate whether, in the 
case of bilateral tinnitus, each ear was to be rated 
separately.

Therefore, the Board has considered whether a separate 10 
percent may be warranted for each ear prior to June 2003.

In this regard, the Board notes the holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), in which the Court held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  

However, in Kuzma, 341 F.3d at 1328-29, the United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit") expressly overruled the Court's holding in 
Karnas to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  

Although the representative asserts that the holding in Kuzma 
applies only to application of the VCAA, the Federal 
Circuit's decisions leading up to the decision in Kuzma 
clearly show that it was the intent of the Federal Circuit to 
overrule the holding in Karnas as it might be applied to any 
change in a statute or regulation.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); see also Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  
 
Nevertheless, the change to DC 6260 effective in June 2003 
did not provide for retroactive application.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  

The veteran is, therefore, at least entitled to application 
of the prior version of the regulation for the month of 
eligibility prior to June 2003.  See Smith (Ellis) v. 
Principi, 17 Vet. App. 168 (2003) (although the change to the 
regulation prohibits the assignment of separate ratings for 
tinnitus effective in June 2003, the Board must analyze the 
applicability of separate ratings prior to June 2003).  

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that DC 
6260, as in effect prior to June 2003, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
the tinnitus was perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear could 
not be assigned under DC 6260 or any other diagnostic code.  
See VAOPGCPREC 2-03.  

Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).  

Thus, the Board must conclude that separate 10 percent 
ratings for each ear are not warranted under the criteria in 
effect prior to June 2003.

The Board has also considered the applicability of 38 C.F.R. 
§ 4.25(b).  That regulation provides that except as otherwise 
provided in the Rating Schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc., are to be rated 
separately, as are all other disabling conditions, if any.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.25(b) (2004).  The issue is, therefore, whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

In VAOPGCPREC 2-03 the General Counsel noted that tinnitus is 
the perception of sound in the absence of any external 
stimulus.  Citing The Merck Manual 665 (17th ed. 1999).  VA 
also discussed the nature of tinnitus in the proposed 
amendment to DC 6260:
 
True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).
 
True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  
 
See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).  
 
VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:
 
VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.  
 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  
 
The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  

The application of 38 C.F.R. § 4.25(b) does not, therefore, 
provide a basis for assigning separate ratings for bilateral 
tinnitus.  This finding is further supported by the 
regulatory scheme that forms the basis for evaluating the 
severity of a service-connected disability.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations 
is the ability to function under the ordinary conditions of 
daily life, including employment.  

Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  
38 C.F.R. § 4.10 (2004).  
 
The Board has considered the fact that the Rating Schedule 
provides for separate ratings for a single disease entity 
that has multiple manifestations.  For example, several of 
the diagnostic codes pertaining to the feet provide different 
ratings for unilateral versus bilateral involvement.  

Having a disability that effects both feet, rather than just 
one foot, however, results in additional functional 
limitations, in terms of the ability to ambulate.  Having 
tinnitus in both ears does not result in significantly 
greater impact on the functioning of the auditory system, in 
comparison to having tinnitus in only one ear.  
 
The Board has also considered the argument that, pursuant to 
the phrase in 38 C.F.R. § 4.25(b) "except as otherwise 
provided," a single rating for multiple manifestations of 
the same disease entity can be applied only if the diagnostic 
code so specifies.  For instance, some of the diagnostic 
codes pertaining to the feet provide that the same rating 
applies regardless of unilateral or bilateral involvement.  

The Board notes, however, that that lack of distinction 
applies to disabilities warranting the minimum 10 percent 
rating, indicating that the disability is of insufficient 
severity to warrant distinct ratings for unilateral or 
bilateral involvement.  
 
Nevertheless, in determining the appropriate rating for 
bilateral tinnitus, the Board need not look so far as the 
diagnostic codes pertaining to the feet; the diagnostic codes 
pertaining to the auditory system specify the situations in 
which separate ratings are applicable, depending on 
unilateral or bilateral manifestations.  

For example, the rating for hearing loss is dependent on 
whether there is hearing loss in both ears, or only one ear.  
In addition, DC 6207 provides a 30 percent rating for the 
complete loss of one auricle, and a 50 percent rating for the 
complete loss of both auricles.  None of the remaining 
diagnostic codes pertaining to the auditory system provide 
for unilateral versus bilateral involvement.
 
In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  

As discussed in detail above, DC 6260, prior to the June 2003 
amendment, did not expressly indicate whether, in the case of 
bilateral tinnitus, each ear was to be rated separately.  The 
Supreme Court also held in Brown, however, that "[a]mbiguity 
is a creature not of definitional possibilities but of 
statutory context. . . " Brown, 513 U.S. at 118 (citations 
omitted).  

By reading the rating criteria for DC 6260 in the context of 
the remaining provisions of the Rating Schedule, it is clear 
that a maximum 10 percent rating may be assigned for 
tinnitus, regardless of whether it is unilateral or 
bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.  

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, DC 6260 (2002).  

The Diagnostic Code does not distinguish between tinnitus 
that is perceived in one ear, both ears, or within the head.  
Other diagnostic codes pertaining to the auditory system 
specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  

Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from DC 6260 was intentional.  

This interpretation of the diagnostic code is not in conflict 
with 38 C.F.R. § 4.25(b), because that regulation specifies 
that disabilities arising from the same disease entity are to 
be separately rated; tinnitus, whether unilateral or 
bilateral, constitutes the same disability.  

In summary, by reading DC 6260 in the context of the 
remaining Diagnostic Codes pertaining to the auditory system, 
the diagnostic code clearly indicates that a 10 percent 
rating applies to recurrent tinnitus, regardless of whether 
the involvement is unilateral or bilateral.  

For these reasons the Board finds entitlement to an separate 
10 percent ratings for bilateral tinnitus must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  



IV.  Entitlement to an effective date earlier than January 
22, 2001, for the grants of service connection for bilateral 
hearing loss, tinnitus, chronic otitis media, and vertigo.

The veteran is seeking an earlier effective date for the 
grants of service connection for hearing loss, tinnitus, 
chronic otitis media, and vertigo.

On January 22, 2001, the RO received the veteran's formal 
claim of entitlement to service connection for bilateral 
hearing loss, chronic otitis media, and a balance disorder.  
The record reflects that the RO subsequently inferred a claim 
for service connection for tinnitus from medical evidence 
received in support of these claims.

The RO subsequently granted service connection for each of 
these disabilities and assigned an effective date of January 
22, 2001, for each award, which corresponds with the date of 
receipt by the RO of a formal application for service 
connection these disabilities.

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002): 38 C.F.R. § 
3.400 (2004).  

The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  If new and material evidence is received 
after final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

At the outset of this discussion, the Board notes that there 
appears to be some question as to whether any or all of the 
veteran's claims of service connection for hearing loss, 
tinnitus, chronic otitis media, and vertigo may have been 
denied by the RO in a 1956 rating decision that is no longer 
associated with the veteran's claims folder.

Specifically, in a letter received by the RO in February 
2003, the veteran appeared to suggest that he believed that 
he had been denied service connection for some or all of 
these disabilities in 1956, and that he should be granted an 
effective date retroactively to date of receipt of that 
claim.  

However, during his January 2005 hearing, in response to 
questioning by the undersigned, the veteran and his wife made 
statements to the affect that he had not filed a claim for 
service connection with the RO in the 1950's, but had merely 
been examined by at a VA medical facility at that time, and 
was therefore not denied service connection in a 1956 rating 
decision.

The Board notes that the veteran's original VA claims folder 
was apparently lost, and that a new claims folder was created 
when he submitted a formal application for VA benefits in 
January 2001.  Although a search was conducted for the 
original folder, the RO was unable to locate it.  

Consequently, there is no evidence of record confirming 
whether or not the veteran did in fact file an earlier claim 
for VA benefits, and no documentation indicating that the RO 
denied any claims of service hearing loss, tinnitus, chronic 
otitis media, and vertigo prior to January 2001.

However, having reviewed the complete record, the Board finds 
that whether or not service connection was denied for 
bilateral hearing loss, tinnitus, chronic otitis media, 
and vertigo in a 1956 rating decision, the criteria for an 
effective date earlier than January 22, 2001 have not been 
met.

In this regard, the Board notes that it is uncontested that 
an informal claim for service connection for these 
disabilities was received by the RO on January 22, 2001.  As 
noted above, the effective date of an award of compensation 
based upon an original claim will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a): 38 C.F.R. § 3.400.  Thus, if it is 
presumed that the January 2001 claim was the veteran's 
initial claim of entitlement to service connection for these 
disabilities, the Board finds that the RO was correct in 
assigning an effective date of January 22, 2001, as this is 
the earliest date available under relevant law and 
regulations.

Furthermore, even if it was presumed that previous claims for 
service connection were denied in 1956, the earlier effective 
date permissible for the grants of service connection would 
be the date of receipt of the reopened claim in January 2001.  

When the veteran appeared to assert that these claims were 
denied in 1956, he did not allege that he submitted an NOD 
with respect to the decision at that time and there is no 
evidence to suggest that such is the case.  Thus, the only 
basis for awarding an earlier effective date with respect to 
a previously denied claim is if it was found that clear and 
unmistakable error (CUE) had been committed by the RO.  No 
claim of CUE has been made in this instance.

Thus, in conclusion, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an earlier effective date for the grant of service 
connection of hearing loss, tinnitus, chronic otitis media, 
and vertigo.  Therefore, the veteran's claim must be denied 
because the benefit-of-the-doubt rule is inapplicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus is denied.

Entitlement to an effective date earlier than January 22, 
2001, for grants of entitlement to service connection for 
bilateral hearing loss, tinnitus, chronic otitis media, and 
vertigo, is denied.


REMAND

The veteran is seeking entitlement to service connection for 
idiopathic late-onset cerebellar ataxia, which he contends is 
the result of a grenade exploding near his head in service.

The Board notes that service medical records dated in 
September 1951 reflect that the veteran received treatment 
for a traumatic rupture of the left eardrum after enemy 
grenades exploded near his left ear.

In support of his claim, the veteran submitted a statement 
from Dr. J.S., a private neurologist, who noted in an April 
1999 report that the veteran appeared to have pancerebellar 
syndrome, which had been present and progressive over a 
period of 13 years.  The physician indicated that this was 
more than likely a case of sporadic cerebellar degeneration 
or a familial disease.

The veteran has also pointed to a January 2001 VA clinical 
note in which Dr. R.S., a VA physician who noted a diagnosis 
of cerebellar ataxia, which he also noted was perhaps due to 
trauma from a grenade explosion. 

In addition, the veteran also submitted an April 2003 letter 
from another private physician, Dr. A.B., in which the 
physician noted that, although there was no definite 
correlation between the head trauma caused by the grenade 
blast injury and his underlying cerebellar atrophy, the 
temporal relationship of the injury and the progression of 
his symptoms strongly suggested a contributing cause.

The record reflects that, in August 2001, following a review 
of MRI studies, a VA neurologist, Dr. S.M., noted an 
impression of sporadic adult onset (late) cerebellar ataxia.  
The examiner noted that the study did not reveal any evidence 
for cerebellar encephalomalcia from trauma, infection, or 
dyemelinating disease.

In May 2003, the veteran underwent a neurological evaluation 
by Dr. S.M., in which the physician noted a clinical 
impression of sporadic late-onset cerebellar ataxic disorder.  
However, the physician explained that it was very difficult 
to make a correlation between the veteran's wartime 
experiences and his current diagnosis of cerebellar ataxia.

The veteran's representative has also submitted several 
statements from P.S., a doctor of education, who also 
testified at the veteran's January 2005 hearing.  P.S. 
asserts that the veteran's cerebellar symptomatology is 
attributable to the in-service incident in which a grenade 
exploded near the veteran's head.

In light of the conflicting medical opinions of record 
regarding the etiology of the claimed cerebella ataxia, the 
Board finds that a remand of this issue is warranted so that 
the veteran can undergo a VA neurological examination to 
attempt to clarify the etiology of this disability.

The Board notes that the veteran is also seeking an increased 
rating for his service-connected vertigo, which was rated 
under the criteria of DC 6204, which pertains to peripheral 
vestibular disorders.  Under that code, a 10 percent rating 
is assigned for peripheral vestibular disorders causing 
occasional dizziness.  With evidence of dizziness and 
occasional staggering, a 30 percent rating is assigned.  38 
C.F.R. § 4.87, DC 6204 (2004).

The Board notes that service connection was established for 
vertigo on the basis that it had developed secondary to the 
veteran's service-connected chronic otitis media.  The 
veteran's medical records reflect that he continues to 
experience difficulties with equilibrium and balance, but 
that these symptoms have recently been attributed primarily 
to his diagnosed cerebellar ataxia.  

Because the record suggests that there may be some overlap 
between the service-connected vertigo secondary to otitis 
media and the symptoms of his cerebellar ataxia, the Board 
finds that a decision on the veteran's increased rating claim 
should be deferred because the findings noted during the VA 
neurological examination ordered above may also be relevant 
to his increased rating claim.

Accordingly, these claims are remanded for the following 
actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his 
service-connected vertigo or the claimed 
cerebellar ataxia.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records.  Regardless of 
whether or not the veteran responds, the 
RO should obtain his most recent VA 
treatment records.

2.  The RO should make arrangements for a 
neurological examination of the veteran 
for the purpose of determining the 
etiology of the veteran's diagnosed  
cerebellar ataxia.  The veteran's claims 
file must be provided to the examiner for 
review; and the examiner must indicate 
that the file was reviewed.  Any 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted.  The examiner should comment 
on the nature and etiology of the 
veteran's problems with balance and gait.  
To the extent possible, the examiner 
should distinguish the degree to which 
these problems are due to cerebellar 
ataxia or his service-connected chronic 
otitis media, or both.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that the diagnosed cerebellar ataxia had 
its onset during service, or is otherwise 
etiologically related to his military 
service.  A rationale for any opinion 
expressed should be provided.

3.  The RO should adjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the RO should 
issue a SSOC, and the veteran and his 
representative should be afforded time in 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


